


Exhibit 10.1

 

AMENDMENT NO. 21 AND WAIVER TO

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 21 AND WAIVER, dated as of April 23, 2010 (the “Amendment and
Waiver”) to the Credit Agreement, dated as of June 30, 2004, by and among P&F
INDUSTRIES, INC., a Delaware corporation (“P&F”), FLORIDA PNEUMATIC
MANUFACTURING CORPORATION, a Florida corporation (“Florida Pneumatic”), EMBASSY
INDUSTRIES, INC., a New York corporation (“Embassy”), GREEN MANUFACTURING, INC.,
a Delaware corporation (“Green”), COUNTRYWIDE HARDWARE, INC., a Delaware
corporation (“Countrywide”), NATIONWIDE INDUSTRIES, INC., a Florida corporation
(“Nationwide”), WOODMARK INTERNATIONAL, L.P., a Delaware limited partnership
(“Woodmark”), PACIFIC STAIR PRODUCTS, INC., a Delaware corporation (“Pacific”),
WILP HOLDINGS, INC., a Delaware corporation (“WILP”), CONTINENTAL TOOL GROUP,
INC., a Delaware corporation (“Continental”) and HY-TECH MACHINE, INC., a
Delaware corporation (“Hy-Tech”; and collectively with P&F, Florida Pneumatic,
Embassy, Green, Countrywide, Nationwide, Woodmark, Pacific, WILP and
Continental, the “Co-Borrowers”), CITIBANK, N.A. and HSBC BANK USA, NATIONAL
ASSOCIATION (formerly known as HSBC Bank USA) (collectively, the “Lenders”) and
CITIBANK, N.A., as Administrative Agent for the Lenders (as same has been and
may be further amended, restated, supplemented or otherwise modified, from time
to time, the “Credit Agreement”).

 

RECITALS

 

A.            The Co-Borrowers, the Lenders and the Administrative Agent are
parties to that certain Credit Agreement pursuant to which the Administrative
Agent and the Lenders provided funding and financial accommodations to the
Co-Borrowers, the terms and conditions of which are more fully and particularly
set forth in the Credit Agreement and the other Loan Documents delivered in
connection therewith.  Capitalized terms used but not defined herein shall have
the meanings given to such terms in the Credit Agreement.

 

B.            The obligations of the Co-Borrowers to the Administrative Agent
and the Lenders under the Credit Agreement and the other Loan Documents are
secured by security interests and liens on their respective property as more
fully and particularly set forth in the Security Documents.

 

C.            The Co-Borrowers advised the Administrative Agent and the Lenders,
which notice was confirmed by Letters dated January 22, 2010 and February 8,
2010 of the existence of one or more Defaults or Events of Default under the
Credit Agreement, including, without limitation, the Events of Default arising
because of the Co-Borrowers’ non-compliance with (a) Section 3.03(b) of the
Credit Agreement, Mandatory Prepayment, requiring the immediate payment or
prepayment of so much of the Loans as shall be necessary in order for the
Aggregate RC Outstandings not to exceed the Borrowing Base, and the failure of
the Co-Borrowers to pledge Cash Collateral in accordance with Section 3.03(b) of
the Credit Agreement, (b) Section 7.13(b) of the Credit Agreement, Minimum
Capital Base, for the fiscal quarter ended June 30, 2009, (c) Section 7.13(c) of
the Credit Agreement, Consolidated Senior Debt to Consolidated

 

--------------------------------------------------------------------------------


 

EBITDA, for the fiscal quarters ended June 30, 2009 and September 30, 2009,
(d) Section 7.13(e) of the Credit Agreement, No Consolidated Net Loss, for the
fiscal quarters ended June 30, 2009 and September 30, 2009 and at all times
thereafter; and (e) Section 3.2 of Amendment No. 20 and Waiver to Credit
Agreement, dated as of August 27, 2009, requiring Consolidated EBITDA of not
less than $460,000 for the month ending September 30, 2009.  In addition, the
Co-Borrowers failed to repay the Revolving Credit Loan on the Revolving Credit
Commitment Termination Date of March 30, 2010.

 

D.            The Co-Borrowers have requested, and the Administrative Agent and
the Lenders have agreed, subject to the terms and conditions of this Amendment,
to amend and waive certain provisions of the Credit Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of the terms herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, the Co-Borrowers, the Administrative Agent and the
Lenders (collectively, the “Parties”) agree as follows:

 

ARTICLE I.


AMENDMENTS TO CREDIT AGREEMENT.

 


SECTION 1.01.          THE FOLLOWING DEFINITIONS IN SECTION 1.01 OF THE CREDIT
AGREEMENT ARE EACH HEREBY AMENDED IN THEIR ENTIRETY TO PROVIDE AS FOLLOWS:

 

“Additional Term Loan Commitment” shall mean the aggregate of the Additional
Term Loan Commitments in effect on the Amendment No. 21 Effective Date, which
shall be $5,337,000.

 

“Available Revolving Credit Commitment” shall mean at any time the lesser of
(a) the Borrowing Base less the sum of (i) Aggregate RC Outstandings and
(ii) $750,000 or (b) the Revolving Credit Commitment less Aggregate
Outstandings.

 

“Borrowing Base” shall mean as of any Borrowing Date an amount equal to the sum
of (a) 80% of the value of the Co-Borrowers’ Eligible Accounts Receivable (other
than the Stair Business Eligible Accounts Receivable), plus (b) the lesser of
(i) 50% of the aggregate value of the Co-Borrowers’ Eligible Inventory (other
than the Stair Business Eligible Inventory), and (ii) $10,000,000, for the
period from the Amendment No. 21 Effective Date and thereafter, all as further
described in the Borrowing Base Certificate; provided, however, such percentages
and the foregoing inventory limitation may be revised from time to time solely
by the Required Lenders in their Permitted Discretion (i) after review of each
field audit of the Co-Borrowers’ receivables and inventory, upon 30 days’ prior
written notice to the Co-Borrowers, so long as no Default or Event of Default
has occurred and is then continuing or (ii) immediately upon written notice if a
Default or Event of Default has occurred and is then continuing.  The value of
all Eligible Inventory shall be determined at the

 

2

--------------------------------------------------------------------------------


 

lower of cost or market value on a first in first out basis in accordance with
Generally Accepted Accounting Principles applied on a consistent basis. 
Notwithstanding anything to the contrary, the amount of Eligible Inventory which
is attributable to Foreign Inventory shall be limited to $1,500,000 for purposes
of determining the Borrowing Base.

 

“Eligible Inventory” shall mean all inventory (including raw materials) of the
Obligors’ located in the United States and Foreign Inventory, without
duplication, which meet all of the following specifications:  (a) the inventory
is lawfully owned by an Obligor, is not subject to any lien, claim, security
interest or prior assignment and is not obsolete, (b) other than with respect to
Foreign Inventory the inventory is stored on property that is either owned or
leased by such Obligor or owned or leased by a warehousemen that has contracted
with such Obligor to store inventory on such warehousemen’s property, provided
that, with respect to inventory stored on property leased by an Obligor, such
Obligor shall have delivered in favor of the Administrative Agent an appropriate
lien waiver (in form and substance reasonably satisfactory to the Administrative
Agent) executed by the Landlord, and with respect to inventory stored on the
property owned or leased by a warehousemen, such Obligor shall have delivered to
the Administrative Agent an appropriate lien waiver (in form and substance
reasonably satisfactory to the Administrative Agent) executed by the
warehousemen, provided further that, in the event that the Co-Borrowers shall
not have delivered to the Administrative Agent a lien waiver reasonably
satisfactory to the Administrative Agent executed by such Landlord or
warehousemen, the Administrative Agent may elect to reserve against such
inventory held at such location in an amount to be determined by the
Administrative Agent in its Permitted Discretion; (c) the Obligor has the right
of assignment thereof and the power to grant liens and security interests
therein; (d) the inventory arose or was acquired in the ordinary course of such
Obligor’s business, and no portion thereof represents defective or damaged goods
or perishable goods or unsalable goods or any reserve for such items; (e) no
accounts receivable or document to title has been created or issued with respect
to such inventory; (f) the inventory is readily marketable for sale or lease by
the applicable Obligor, (g) the inventory does not consist of any
work-in-process, packaging materials and supplies, supplies (other than supplies
held for sale), obsolete goods, slow moving goods, goods in transit to third
parties or consigned inventory or, other than with respect to Foreign Inventory,
inventory in transit, (h) the value of the inventory is net of any reserve for
indirect and warranty costs,”

 

“Revolving Credit Commitment Termination Date” shall mean January 1, 2011.

 

3

--------------------------------------------------------------------------------


 

“Subordinated Debt” or “Subordinated Indebtedness” shall mean all debt which is
subordinated in right of payment to the prior indefeasible payment in full of
the Obligations of the Obligor party to such Subordinated Debt or Subordinated
Indebtedness, such subordination to be on terms satisfactory to and approved in
writing by the Required Lenders.  The Horowitz Subordinated Note and the Schorr
Subordinated Note each constitutes Subordinated Debt.

 

“Subordination Agreements” shall mean the Hytech Subordination Agreement, the
Horowitz Subordination Agreement and the Schorr Subordination Agreement.

 

“Total Commitment” shall mean at any time, the aggregate of the Commitments in
effect at such time, which, as of the Amendment No. 21 Effective Date, shall be
$21,837,000.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate of
the Revolving Credit Commitments in effect at such time, which, as of the
Amendment No. 21 Effective Date, shall be $16,500,000, as the same may be
otherwise adjusted from time to time pursuant to the terms of the Credit
Agreement.

 


SECTION 1.02.          THE FOLLOWING DEFINITIONS ARE HEREBY ADDED TO
SECTION 1.01 OF THE CREDIT AGREEMENT IN THEIR APPROPRIATE ALPHABETICAL ORDER:

“Amendment No. 21” shall mean this Amendment No. 21 and Waiver to Credit
Agreement, dated as of the Amendment No. 21 Effective Date, among the
Co-Borrowers, the Lenders and the Administrative Agent.

 

“Amendment No. 21 Effective Date” shall mean April 23, 2010.

 

“Horowitz” means Richard A. Horowitz.

 

“Horowitz Documents” shall mean the Horowitz Subordinated Note, the
Horowitz/Schorr Security Agreement and the Horowitz/Schorr Indemnification
Agreement.

 

“Horowitz/Schorr Indemnification Agreement” shall mean the Indemnification
Agreement in the form of Exhibit P hereto to be executed and delivered by P&F,
Horowitz and Schorr on or before the Amendment No. 21 Effective Date, as
amended, restated, supplemented or modified from time to time.

 

“Horowitz/Schorr Security Agreement” shall mean the Security Agreement in the
form of Exhibit Q hereto to be executed and delivered by each of the
Co-Borrowers, Horowitz and Schorr on or before the

 

4

--------------------------------------------------------------------------------


 

Amendment No. 21 Effective Date, as amended, restated, supplemented or modified
from time to time.

 

“Horowitz Subordinated Note” shall mean the Secured Subordinated Promissory Note
in the original principal amount of $250,000 in the form of Exhibit R hereto to
be executed and delivered by the Co-Borrowers to Schorr on or before the
Amendment No. 21 Effective Date, as amended, restated, supplemented or modified
from time to time.

 

“Horowitz Subordination Agreement” shall mean the Subordination and
Intercreditor Agreement in the form of Exhibit S hereto to be entered into among
the Co-Borrowers, the Administrative Agent and Horowitz on or before the
Amendment No. 21 Effective Date, as amended, restated, supplemented or modified
from time to time.

 

“Schorr” means Marc Schorr.

 

“Schorr Documents” shall mean the Schorr Subordinated Note and the
Horowitz/Schorr Security Agreement.

 

“Schorr Subordinated Note” shall mean the Secured Subordinated Promissory Note
in the original principal amount of $500,000 in the form of Exhibit T hereto to
be executed and delivered by the Co-Borrowers to Schorr on or before the
Amendment No. 21 Effective Date, as amended, restated, supplemented or modified
from time to time.

 

“Schorr Subordination Agreement” shall mean the Subordination and Intercreditor
Agreement in the form of Exhibit S hereto to be entered into among the
Co-Borrowers, the Administrative Agent and Schorr on or before the Amendment
No. 21 Effective Date, as amended, restated, supplemented or modified from time
to time.

 


SECTION 1.03.          SECTION 2.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
AMENDING AND RESTATING CLAUSE (II) THEREOF TO PROVIDE AS FOLLOWS:

 

“(ii) Aggregate RC Outstandings would exceed the Borrowing Base less $750,000.”

 


SECTION 1.04.          SECTION 2.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO
ADD THE FOLLOWING NEW SUBSECTION “(F)” IMMEDIATELY FOLLOWING SUBSECTION “(E)”
THEREOF:

 

“(f) (i) notwithstanding anything to the contrary set forth in this Agreement,
for the period commencing on the Amendment No. 21 Effective Date and ending
June 11, 2010, the Co-Borrowers shall have no right to request, and the Lenders
shall have no obligation to extend, any additional Revolving Credit Loan.

 

5

--------------------------------------------------------------------------------


 

(ii) From and after June 12, 2010, the Co-Borrowers shall substantiate the need,
due to a cash flow deficit, for any additional Revolving Credit Loan by
submission to the Lenders of an updated rolling 13-week cash flow forecast,
delivered in accordance with Section 6.03(k) of this Agreement.”

 


SECTION 1.05.          SECTIONS 6.03(A) AND (B) OF THE CREDIT AGREEMENT ARE
HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO PROVIDE AS FOLLOWS:

 

“(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Co-Borrowers, a copy of the audited consolidated and
unaudited consolidating balance sheet of P&F and its Subsidiaries as of the end
of such year and the related audited consolidated and unaudited consolidating
statements of income, shareholders equity and cash flow for such year, setting
forth in each case in comparative form the respective figures for the previous
fiscal year end, and accompanied by a report thereon of J.H. Cohn LLP in the
case of such audited statements or other independent certified public
accountants of recognized standing selected by the Co-Borrowers and reasonably
satisfactory to the Required Lenders (the “Auditor”), which report shall be
unqualified, prepared in accordance with GAAP on a consistent basis;

 

(b) as soon as available, but in any event not later than 20 days after the end
of each calendar month of each fiscal year of the Co-Borrowers, commencing with
the month ending March 31, 2010, a copy of the unaudited interim consolidated
and consolidating balance sheet of P&F and its Subsidiaries as of the end of
each such month, and the related unaudited interim consolidated and
consolidating statements of income, shareholder equity and cash flow (i) as of
the end of each such month, and (ii) for the portion of the fiscal year through
such date, each delivered in the format attached hereto as Exhibit U and
prepared by the Chief Financial Officer of P&F in accordance with GAAP, applied
on a consistent basis and accompanied by a certificate to that effect executed
by the Chief Financial Officer of P&F, provided the December monthly statements
shall be subject to customary year end adjustments;”

 


SECTION 1.06.         SECTION 6.03 OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO
ADD THE FOLLOWING NEW SUBSECTIONS “(J)” AND “(K)” IMMEDIATELY FOLLOWING
SUBSECTION “(I)” THEREOF:

 

“(j) on or prior to the twentieth (20th) day of each calendar month, a
certificate prepared and signed by the Chief Financial Officer, Chief Executive
Officer or Vice President of Finance of P&F as to whether or not, as of the
close of such preceding calendar month, and at all times during such preceding
calendar month, the Co-Borrowers were in compliance with all the provisions in
this Agreement showing computation of financial covenants and attesting to
compliance with negative covenants and the actual versus forecasted results of
operations with respect to the covenants set forth in Section 7.13 of this
Agreement.”

 

6

--------------------------------------------------------------------------------


 

“(k) prior to the close of business on the business day immediately following
the last business day of each week, a rolling 13-week cash flow forecast of the
Co-Borrowers in the format attached hereto as Exhibit V.”

 


SECTION 1.07.         ARTICLE VI OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO
ADD THE FOLLOWING SECTIONS 6.16, 6.17 AND 6.18 AT THE END THEREOF AS FOLLOWS:

 

SECTION 6.16 Horowitz Documents.  Deliver to the Administrative Agent, by no
later than the Amendment No. 21 Effective Date, a counterpart of the Horowitz
Subordination Agreement, duly executed by Horowitz and P&F, along with copies of
the executed Horowitz Documents and evidence of the disbursement to the
Co-Borrowers of the $250,000 loan evidenced by the Horowitz Subordinated Note. 
Said loan proceeds shall be used solely for general working capital purposes of
the Co-Borrowers including, but not limited to, the fees and expenses of counsel
to Horowitz and Schorr in connection with the preparation and negotiation of the
Horowitz Documents and the Schorr Documents.

 

SECTION 6.17 Schorr Documents.  Deliver to the Administrative Agent, by no later
than the Amendment No. 21 Effective Date, a counterpart of the Schorr
Subordination Agreement, duly executed by Schorr and P&F, along with copies of
the executed Schorr Documents and evidence of the disbursement to the
Co-Borrowers of the $500,000 loan evidenced by the Schorr Subordinated Note. 
Said loan proceeds shall be used solely for general working capital purposes of
the Co-Borrowers.

 

SECTION 6.18 Tax Refunds.  (a) Promptly notify each Lender of the receipt of any
federal or state income tax refunds paid to the Co-Borrowers following the
Amendment No. 21 Effective Date.  All refund proceeds shall be deposited by
Co-Borrowers in an existing account maintained with the Administrative Agent.

 

(b)  The first $1,500,000 of tax refunds received by the Co-Borrowers shall, at
the discretion of the Lenders, be applied to (i) Additional Term Loans
outstanding and/or (ii) Revolving Credit Loans outstanding, in which case the
Total Revolving Credit Commitment shall be permanently reduced by the amount of
each such payment.

 

(c) All tax refunds received by the Co-Borrowers in excess of $1,500,000 shall
be paid (i) 75% to the Co-Borrowers, whose share will be utilized solely to
reduce the Co-Borrowers’ accounts payable, and (ii) 25% to the Lenders, which
shall be applied in accordance with clause (b) above.”

 


SECTION 1.08.          SECTION 7.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE PERIOD AT THE END OF CLAUSE “(M)” THEREOF AND ADDING THE WORD “AND”
AND BY ADDING NEW CLAUSE “(N)” AT THE END THEREOF AS FOLLOWS:

 

7

--------------------------------------------------------------------------------


 

“(n)” Liens on personal property of the Co-Borrowers to be granted to Horowitz
pursuant to the Horowitz Documents and to Schorr pursuant to the Schorr
Documents, provided that such Liens are only granted to secure obligations under
the Horowitz Documents and the Schorr Documents and that all such Liens shall be
terminated following payment in full of the obligations described in the
Horowitz Documents and the Schorr Documents.”

 


SECTION 1.09.          SECTION 7.02 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE PERIOD AT THE END OF CLAUSE “(J)” THEREOF AND ADDING THE WORD “AND
“ AND BY ADDING NEW CLAUSE “(K)” AT THE END THEREOF AS FOLLOWS:

 

“(k)” Indebtedness of the Co-Borrowers owing to Horowitz under the Horowitz
Documents and to Schorr under the Schorr Documents.

 


SECTION 1.10.          CO-BORROWERS EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE
COVENANT SET FORTH IN SECTION 7.06 OF THE CREDIT AGREEMENT, LOANS AND
INVESTMENTS AND SECTION 7.15 OF THE CREDIT AGREEMENT, TRANSACTIONS WITH
AFFILIATES, SHALL BE DEEMED TO PROHIBIT LOANS AND/OR ADVANCES TO RICHARD
HOROWITZ, SCHORR AND/OR ANY AFFILIATE OF THE CO-BORROWERS, OTHER THAN ANOTHER
CO-BORROWER.

 


SECTION 1.11.          SECTION 7.13 OF THE CREDIT AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO PROVIDE AS FOLLOWS:

 

(a) Intentionally Omitted

 

(b) Intentionally Omitted

 

(c) Intentionally Omitted

 

(d) Intentionally Omitted

 

(e) Intentionally Omitted

 

(f) Minimum EBITDA.  Achieve less than 85% of such amounts as are identified on
the line item entitled “EBITDA” in the 2010 forecasted consolidating statements
of operations attached hereto as Exhibit W, which shall be tested monthly on a
year to date basis.

 

(g) Minimum Availability.  Achieve less than 85% of such amounts as are
identified on the line item entitled “Total Availability” in the Forecast 2010
Monthly Consolidated Balance attached hereto as Exhibit X, which shall be tested
monthly on a rolling three month basis.”

 


SECTION 1.12.          THE FOLLOWING SENTENCE SHALL BE ADDED TO THE END OF
SECTION 7.14 OF THE CREDIT AGREEMENT:

 

8

--------------------------------------------------------------------------------


 

“Co-Borrowers acknowledge and agree that without Lenders’ prior written consent,
Co-Borrowers are prohibited from making any payment to Hy-Tech on account of the
Junior Obligations (as such term is defined in the Hy-Tech Subordination
Agreement).”

 


SECTION 1.13.          SECTION 7.15 OF THE CREDIT AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO PROVIDE AS FOLLOWS:

 

“Section 7.15. Transactions with Affiliates.  Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate (other than (i) transactions
with a Co-Borrower or a Guarantor, (ii) indemnification and compensation
arrangements with officers and directors in their capacity as an officer or
director, (iii) payment of dividends otherwise permitted by this Agreement and
(iv) transactions evidenced, contemplated or provided for by the Horowitz
Documents (and the Schorr Documents, to the extent Schorr might be deemed to be
an Affiliate)), except in the ordinary course of and pursuant to the reasonable
requirements of the business of such Co-Borrower or of its Subsidiary and upon
fair and reasonable terms no less favorable to the such entity than it would
obtain in a comparable arms-length transaction with a Person not an Affiliate.”

 


SECTION 1.14.          ARTICLE VII OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO
ADD THE FOLLOWING SECTION 7.20 IMMEDIATELY FOLLOWING SECTION 7.19 THEREOF:

 

“Section 7.20  Salary of Horowitz.  From and after April 1, 2010, pay Horowitz
salary compensation at a rate in excess of $750,000 per year, provided that this
Section shall not be deemed to prevent the accrual of any compensation due
Horowitz in connection with his employment agreement dated February 12, 2007, as
amended, with P&F.”


 


SECTION 1.15.          BY VIRTUE OF HIS SIGNATURE BELOW, RICHARD HOROWITZ
ACKNOWLEDGES AND CONSENTS TO THE LIMITATION IMPOSED BY SECTION 7.20 OF THE
CREDIT AGREEMENT.  HE FURTHER ACKNOWLEDGES THAT COMPLIANCE WITH SUCH PROVISION
SHALL NOT CONSTITUTE A BREACH OF HIS EMPLOYMENT AGREEMENT, DATED FEBRUARY 12,
2007, AS AMENDED, WITH P&F.


 


SECTION 1.16.          SECTION 8.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
ADDING A NEW CLAUSE (K) AT THE END THEREOF AS FOLLOWS:

“(k) the occurrence of any default constituting an “event of default” pursuant
to that certain (i) Mortgage, Security Agreement and Absolute Assignment of
Leases from Countrywide to Wachovia Bank, N.A. dated as of May 24, 2002 and
recorded in Official Records Book 11663, Page 770, of the public records of
Hillsborough County, Florida, as amended, or (ii) Mortgage and Security
Agreement from Florida Pneumatic to Wachovia Bank, N.A. dated February 26, 1999
and recorded in Official

 

9

--------------------------------------------------------------------------------


 

Records Book 10955, Page 167, of the public records of Palm Beach County,
Florida, as amended.”

 


SECTION 1.17.          EXHIBIT H ATTACHED TO THE CREDIT AGREEMENT IS HEREBY
AMENDED AND REPLACED BY EXHIBIT H ATTACHED HERETO.  EXHIBITS P, Q, R, S, T, U,
V, W AND X ATTACHED TO THIS AMENDMENT AND WAIVER ARE HEREBY ADDED AS EXHIBITS P,
Q, R, S, T, U, V, W AND X TO THE CREDIT AGREEMENT.

 

ARTICLE II.

Waivers

 


SECTION 2.01.          THE CO-BORROWERS HAVE REQUESTED THAT THE LENDERS WAIVE
THE CO-BORROWERS’ NON-COMPLIANCE WITH SECTION 3.03(B) OF THE CREDIT AGREEMENT,
MANDATORY PREPAYMENT, FOR ALL PERIODS PRIOR TO THE EFFECTIVE DATE OF THIS
AMENDMENT AND WAIVER AND ANY DEFAULT OR EVENT OF DEFAULT ARISING SOLELY OUT OF
SUCH NON-COMPLIANCE.  THE LENDERS HEREBY WAIVE SUCH NON-COMPLIANCE AND ANY SUCH
DEFAULT OR EVENT OF DEFAULT.


 


SECTION 2.02.           THE CO-BORROWERS HAVE REQUESTED THAT THE LENDERS WAIVE
THE CO-BORROWERS’ NON-COMPLIANCE WITH SECTION 6.01(A) OF THE CREDIT AGREEMENT
FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009, AND ANY DEFAULT OR EVENT OF DEFAULT
ARISING SOLELY OUT OF SUCH NON-COMPLIANCE.  THE LENDERS HEREBY WAIVE SUCH
NON-COMPLIANCE AND ANY SUCH DEFAULT OR EVENT OF DEFAULT, PROVIDED THAT SUCH
FINANCIAL STATEMENTS ARE FURNISHED TO THE ADMINISTRATIVE AGENT AND THE LENDERS
ON OR BEFORE APRIL 30, 2010.


 


SECTION 2.03.           THE CO-BORROWERS HAVE REQUESTED THAT THE LENDERS WAIVE
THE CO-BORROWERS’ NON-COMPLIANCE WITH SECTION 7.13(B) OF THE CREDIT AGREEMENT,
MINIMUM CAPITAL BASE, FOR THE FISCAL QUARTERS ENDED JUNE 30, 2009, SEPTEMBER 30,
2009, DECEMBER 31, 2009 AND MARCH 31, 2010, AND ANY DEFAULT OR EVENT OF DEFAULT
ARISING SOLELY OUT OF SUCH NON-COMPLIANCE.  THE LENDERS HEREBY WAIVE SUCH
NON-COMPLIANCE AND ANY SUCH DEFAULT OR EVENT OF DEFAULT.


 


SECTION 2.04.          THE CO-BORROWERS HAVE REQUESTED THAT THE LENDERS WAIVE
THE CO-BORROWERS’ NON-COMPLIANCE WITH SECTION 7.13(C) OF THE CREDIT AGREEMENT,
CONSOLIDATED SENIOR DEBT TO CONSOLIDATED EBITDA, FOR THE FISCAL QUARTERS ENDED
JUNE 30, 2009, SEPTEMBER 30, 2009, DECEMBER 31, 2009 AND MARCH 31, 2010, AND ANY
DEFAULT OR EVENT OF DEFAULT ARISING SOLELY OUT OF SUCH NON-COMPLIANCE.  THE
LENDERS HEREBY WAIVE SUCH NON-COMPLIANCE AND ANY SUCH DEFAULT OR EVENT OF
DEFAULT.


 


SECTION 2.05.          THE CO-BORROWERS HAVE REQUESTED THAT THE LENDERS WAIVE
THE CO-BORROWERS’ NON-COMPLIANCE WITH SECTION 7.13(E) OF THE CREDIT AGREEMENT,
NO CONSOLIDATED NET LOSS, FOR THE FISCAL QUARTERS ENDED JUNE 30, 2009,
SEPTEMBER 30, 2009, DECEMBER 31, 2009 AND MARCH 31, 2010, AND ANY DEFAULT OR
EVENT OF DEFAULT ARISING SOLELY OUT OF SUCH NON-COMPLIANCE.  THE LENDERS HEREBY
WAIVE SUCH NON-COMPLIANCE AND ANY SUCH DEFAULT OR EVENT OF DEFAULT.


 


SECTION 2.06.          THE CO-BORROWERS HAVE REQUESTED THAT THE LENDERS WAIVE
THE CO-BORROWERS’ NON-COMPLIANCE WITH SECTION 7.19 OF THE CREDIT AGREEMENT,
DEALINGS WITH COFFMAN, WITH RESPECT TO ADVANCEMENT OF APPROXIMATELY $129,000
UTILIZED TO PAY CERTAIN COFFMAN EXPENSES THAT HAVE BEEN DISCLOSED TO THE LENDERS
AND ANY DEFAULT OR EVENT OF DEFAULT ARISING

 

10

--------------------------------------------------------------------------------


 


SOLELY OUT OF SUCH NON-COMPLIANCE.  THE LENDERS HEREBY WAIVE SUCH NON-COMPLIANCE
AND ANY SUCH DEFAULT OR EVENT OF DEFAULT, PROVIDED THAT ANY SUCH ADVANCES HAVE
BEEN REPAID OR OTHERWISE REIMBURSED TO THE CO-BORROWERS IN FULL PRIOR TO THE
DATE HEREOF.


 


SECTION 2.07.          THE CO-BORROWERS HAVE REQUESTED THAT THE LENDERS WAIVE
THE CO-BORROWERS’ NON-COMPLIANCE WITH SECTION 3.2 OF AMENDMENT NO. 20 AND WAIVER
TO CREDIT AGREEMENT, DATED AS OF AUGUST 27, 2009, REQUIRING CONSOLIDATED EBITDA
OF NOT LESS THAN $460,000 FOR THE MONTH ENDING SEPTEMBER 30, 2009, AND ANY
DEFAULT OR EVENT OF DEFAULT ARISING SOLELY OUT OF SUCH NON-COMPLIANCE.  THE
LENDERS HEREBY WAIVE SUCH NON-COMPLIANCE AND ANY SUCH DEFAULT OR EVENT OF
DEFAULT.

 

ARTICLE III.


CONDITIONS OF EFFECTIVENESS.

 


SECTION 3.01.          THIS AMENDMENT AND WAIVER SHALL BECOME EFFECTIVE AS OF
THE DATE HEREOF, UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF (A) THIS AMENDMENT
AND WAIVER, DULY EXECUTED BY EACH CO-BORROWER, HOROWITZ AND SCHORR, (B) THE
HOROWITZ DOCUMENTS AND THE HOROWITZ SUBORDINATION AGREEMENT, EXECUTED BY EACH
PARTY THERETO, (C) THE SCHORR DOCUMENTS AND THE SCHORR SUBORDINATION AGREEMENT,
EXECUTED BY EACH PARTY THERETO, (D) EVIDENCE OF THE DISBURSEMENT TO THE
CO-BORROWERS OF THE LOANS IN THE AGGREGATE PRINCIPAL AMOUNT OF $750,000
EVIDENCED BY THE HOROWITZ SUBORDINATED NOTE AND THE SCHORR SUBORDINATED NOTE,
(E) A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH CO-BORROWER,
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, CONFIRMING THAT
THERE HAVE BEEN NO CHANGES TO EACH CO-BORROWER’S GOVERNANCE DOCUMENTS,
AUTHORIZING EACH CO-BORROWER TO EXECUTE AND DELIVER THIS AMENDMENT AND WAIVER,
THE HOROWITZ DOCUMENTS, THE SCHORR DOCUMENTS AND THE OTHER DOCUMENTS TO BE
DELIVERED IN CONNECTION HEREWITH AND THEREWITH, (F) EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT THAT THE ASSETS OF THE CO-BORROWERS ARE FREE AND CLEAR OF
ALL LIENS, EXCEPT PERMITTED LIENS, AND (G) A DRAFT COPY OF THE AUDITED
CONSOLIDATED BALANCE SHEET OF P&F AND ITS SUBSIDIARIES AS OF DECEMBER 31, 2009
AND THE RELATED AUDITED CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS EQUITY
AND CASH FLOW FOR THE FISCAL YEAR THEN ENDED.


ARTICLE IV.


REPRESENTATIONS AND WARRANTIES; EFFECT ON CREDIT AGREEMENT.

 


SECTION 4.01.          EACH CO-BORROWER HEREBY REPRESENTS AND WARRANTS AS
FOLLOWS:

 

a.             The recitals in this Agreement are true and correct in all
respects.

 

b.             This Amendment and Waiver shall constitute a Loan Document.

 

c.             This Amendment and Waiver and the Credit Agreement, as amended
hereby, constitute legal, valid and binding obligations of the Co-Borrowers and
are enforceable against the Co-Borrowers in accordance with their respective
terms.

 

d.             Upon the effectiveness of this Amendment and Waiver, the
Co-Borrowers hereby reaffirm all covenants, representations and warranties made
in the Credit Agreement to the extent that the same are not amended hereby and
each Co-Borrower agrees that all such covenants, representations and warranties
shall be deemed to have been remade as of the date hereof.

 

11

--------------------------------------------------------------------------------

 

 

e.             No Default or Event of Default has occurred and is continuing or
would exist after giving effect to this Amendment and Waiver.

 

f.              No Co-Borrower has any defense, counterclaim or offset with
respect to the Credit Agreement or any of the Obligations.

 

g.             All corporate and limited partnership action of each Co-Borrower
appropriate and necessary, including, if necessary, resolutions of the Board of
Directors of each of P&F, Florida Pneumatic, Embassy, Green, Countrywide,
Nationwide, Pacific, Continental, Hy-Tech and WILP and resolutions of the
general partner of Woodmark, to authorize the execution, delivery and
performance of this Amendment and Waiver, the Horowitz Documents and the Schorr
Documents, has been taken and remains in full force and effect.

 

h.             Each Co-Borrower’s execution, delivery and performance of this
Agreement and the other Loan Documents (if any) do not and will not (i) violate
any law, rule, regulation or court order to which any Co-Borrower is subject;
(ii) conflict with or result in a breach of any Co-Borrower’s articles or
certificate of incorporation, certificate of limited partnership, bylaws or
limited partnership agreement; (iii) conflict with or result in a breach of or
any agreement or instrument to which any Co-Borrower is a party or by which it
or its properties are bound, the violation of which would have a material
adverse effect on the Co-Borrowers taken as a whole; or (iv) result in the
creation or imposition of any Lien, security interest or encumbrance on any
property of any Co-Borrower, whether now owned or hereafter acquired, other than
Liens in favor of the Lenders.

 


SECTION 4.02.          EFFECT ON CREDIT AGREEMENT AND LOAN DOCUMENTS.


 

a.             Upon the effectiveness of this Amendment and Waiver, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’,
“herein” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby.

 

b.             Except as specifically amended herein, the Credit Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

c.             Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment and Waiver shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

 

d.             The other Loan Documents and all agreements, instruments and
documents executed and delivered in connection with the Credit Agreement and any
other Loan Documents shall each be deemed to be amended and supplemented hereby
to the extent necessary, if any, to give effect to the provisions of this
Amendment and Waiver.

 

e.             There is owing by Co-Borrowers under the Credit Agreement as of
April 22, 2010, $19,237,000 in principal amount, together with accrued but
unpaid interest thereon, without limitation of any other Obligations owing by
Co-Borrowers, which amount is allocable

 

12

--------------------------------------------------------------------------------


 

to the Loans, as follows: Revolving Credit Loans: $13,900,000, Additional Term
Loans: $5,337,000.

 


ARTICLE V.


MISCELLANEOUS.


 


SECTION 5.01.          THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CHOICE OF LAW PRINCIPLES THEREOF.


 


SECTION 5.02.          SECTION HEADINGS IN THIS AMENDMENT AND WAIVER ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AMENDMENT AND WAIVER FOR ANY OTHER PURPOSE.


 


SECTION 5.03.          THIS AMENDMENT AND WAIVER MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, AND ALL OF WHICH,
TAKEN TOGETHER, SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME AGREEMENT.  ANY
SIGNATURE DELIVERED BY A FACSIMILE TRANSMISSION SHALL BE DEEMED TO BE AN
ORIGINAL SIGNATURE HEREOF.


 


SECTION 5.04.          ALL LEGAL EXPENSES OR OTHER COSTS OR OUT-OF-POCKET
EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND THE LENDERS, IN CONNECTION
WITH THE PREPARATION AND NEGOTIATION OF THIS AMENDMENT AND WAIVER, ALL FEES PAID
BY ADMINISTRATIVE AGENT AND THE LENDERS ARISING FROM SUCH SERVICES AND ALL
EXPENSES, COSTS, CHARGES AND OTHER FEES OF SUCH LEGAL COUNSEL OF ADMINISTRATIVE
AGENT AND EACH LENDER OR RELATING TO ANY OF THE EVENTS OR ACTIONS DESCRIBED IN
THIS AMENDMENT AND WAIVER SHALL CONSTITUTE REIMBURSABLE EXPENSES UNDER THE LOAN
DOCUMENTS, SHALL BE PAYABLE ON DEMAND BY THE CO-BORROWERS TO THE ADMINISTRATIVE
AGENT AND THE APPLICABLE LENDER, AND SHALL CONSTITUTE OBLIGATIONS SECURED BY THE
COLLATERAL UNTIL PAID IN FULL.  IN ADDITION, ALL COSTS AND EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT AND THE LENDERS IN CONNECTION WITH SATISFYING CUSTOMARY
CONDITIONS TO A FULL DOMINION AND CONTROL ASSET BASED CREDIT FACILITY, INCLUDING
WITHOUT LIMITATION COSTS AND EXPENSES RELATED TO APPRAISALS OF THE CO-BORROWERS
INVENTORY AND EQUIPMENT AND FIELD EXAMS, SHALL BE PAYABLE ON DEMAND BY THE
CO-BORROWERS.  IN REGARD TO THE FOREGOING, EACH CO-BORROWER ACKNOWLEDGES THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER, AT ITS OPTION, IF SUCH EXPENSES ARE
NOT FULLY PAID WHEN PAYMENT THEREOF IS DEMANDED, SET OFF FUNDS OF SUCH
CO-BORROWER ON DEPOSIT WITH THE LENDER, AND APPLY THE PROCEEDS DERIVED THEREFROM
TO THE PAYMENT OF SUCH THEN UNPAID REIMBURSABLE EXPENSES.


 


SECTION 5.05.          THIS AMENDMENT AND WAIVER SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  NO OTHER PERSON OR ENTITY SHALL BE ENTITLED TO CLAIM
ANY RIGHT OR BENEFIT HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE STATUS OF A
THIRD-PARTY BENEFICIARY OF THIS AMENDMENT AND WAIVER.


 


SECTION 5.06.          THIS AMENDMENT AND WAIVER, TOGETHER WITH THE OTHER LOAN
DOCUMENTS  HERETOFORE EXECUTED, CONSTITUTES THE ENTIRE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ALL PRIOR PROPOSALS, NEGOTIATIONS, AGREEMENTS AND UNDERSTANDINGS
RELATING TO SUCH SUBJECT MATTER.  IN ENTERING INTO THIS AGREEMENT, EACH
CO-BORROWER ACKNOWLEDGES THAT IT IS RELYING ON NO STATEMENT, REPRESENTATION,
WARRANTY, COVENANT OR

 

13

--------------------------------------------------------------------------------


 


AGREEMENT OF ANY KIND MADE BY EITHER LENDER OR ANY EMPLOYEE OR AGENT OF EITHER
LENDER, EXCEPT FOR THE AGREEMENTS OF LENDERS SET FORTH HEREIN.


 


SECTION 5.07.          IF ANY PROVISION OF THIS AMENDMENT AND WAIVER SHALL BE
HELD INVALID OR UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, SUCH
PROVISION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH
INVALIDITY OR ENFORCEABILITY WITHOUT IN ANY MANNER AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING
PROVISIONS OF THIS AMENDMENT AND WAIVER IN ANY JURISDICTION.


 


SECTION 5.08.          ANY NOTICES WITH RESPECT TO THIS AMENDMENT AND WAIVER
SHALL BE GIVEN IN THE MANNER PROVIDED FOR IN THE CREDIT AGREEMENT.


 


SECTION 5.09.          ALL REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS,
UNDERTAKINGS, WAIVERS AND RELEASES OF CO-BORROWERS CONTAINED HEREIN SHALL
SURVIVE THE TERMINATION OF THE CREDIT AGREEMENT AND PAYMENT IN FULL OF THE
OBLIGATIONS.


 


SECTION 5.10.          NO AMENDMENT, MODIFICATION, RESCISSION, WAIVER OR RELEASE
OF ANY PROVISION OF THIS AMENDMENT AND WAIVER SHALL BE EFFECTIVE UNLESS THE SAME
SHALL BE IN WRITING AND SIGNED BY THE PARTIES HERETO.


 


SECTION 5.11.          BY SIGNING BELOW EACH CO-BORROWER ON ITS OWN BEHALF AND
ON BEHALF OF ITS SUCCESSORS AND ASSIGNS HEREBY RELEASES (I) EACH LENDER AND THE
ADMINISTRATIVE AGENT AND ALL OF THE AFFILIATES OF EACH LENDER AND THE
ADMINISTRATIVE AGENT, AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND
(II) ALL OF THE SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS
AND REPRESENTATIVES OF EACH LENDER AND THE ADMINISTRATIVE AGENT AND SUCH
AFFILIATES, AND THEIR RESPECTIVE HEIRS, EXECUTORS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PERSONS”), FROM ANY AND ALL CLAIMS, DEMANDS,
LIABILITIES, ACTIONS AND CAUSES OF ACTION OF ANY NATURE WHATSOEVER, WHETHER
LIQUIDATED OR UNLIQUIDATED, KNOWN OR UNKNOWN, MATURED OR UNMATURED, FIXED OR
CONTINGENT WHICH ANY CO-BORROWER HAD, HAS OR MAY HAVE HAD AGAINST ANY OF THE
RELEASED PERSONS ARISING OUT OF OR IN ANY WAY RELATING TO THE OBLIGATIONS, ANY
COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT), ANY LOAN DOCUMENT OR ANY
DOCUMENT, DEALING OR OTHER MATTER IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY
COLLATERAL REFERENCED THEREIN, IN EACH CASE TO THE EXTENT ARISING ON OR PRIOR TO
THE DATE HEREOF OR OUT OF, OR RELATING TO, ACTIONS, DEALINGS OR OTHER MATTERS
OCCURRING PRIOR TO THE DATE HEREOF (INCLUDING ANY ACTION OR OMISSION OF ANY
RELEASED PERSON PRIOR TO THE DATE HEREOF), THE NEGOTIATION AND DOCUMENTATION OF
THIS AMENDMENT AND WAIVER, AND ANY OF THE TRANSACTIONS MADE OR CONTEMPLATED TO
BE MADE HEREUNDER OR THEREUNDER (COLLECTIVELY THE “RELEASED CLAIMS”).  EACH
CO-BORROWER ACKNOWLEDGES AND AGREES THAT (I) THIS RELEASE MAY BE PLEADED AS A
FULL AND COMPLETE DEFENSE AND MAY BE USED AS A BASIS FOR AN INJUNCTION AGAINST
ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE INSTITUTED, PROSECUTED OR
ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE; AND (II) NO FACT, EVENT,
CIRCUMSTANCE, EVIDENCE OR TRANSACTION WHICH COULD NOW BE ASSERTED OR WHICH MAY
HEREAFTER BE DISCOVERED SHALL AFFECT IN ANY MANNER THE FINAL AND UNCONDITIONAL
NATURE OF SUCH RELEASES.


 


SECTION 5.12.          EACH LENDER AND EACH CO-BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY:

 

14

--------------------------------------------------------------------------------


 


(A)           CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING
IN THE STATE OF NEW YORK;


 


(B)           AGREE THAT VENUE SHALL BE PROPER IN ANY COURT OF COMPETENT
JURISDICTION LOCATED IN THE STATE OF NEW YORK; AND


 


(C)           WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY CONTROVERSY ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENT(S).


 

Section 5.13           Each of the Co-Borrowers acknowledges that upon the
occurrence of an Event of Default, the Administrative Agent may set off and
apply any funds in any account maintained with the Administrative Agent against
any and all Obligations of the Co-Borrowers now or hereafter existing under the
Credit Agreement.

 

(signature page follows)

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Co-Borrowers, the Lenders and the Administrative Agent
have caused this Amendment and Waiver to be duly executed by their duly
authorized officers as of the day and year first above written.

 

 

P&F INDUSTRIES, INC.

 

FLORIDA PNEUMATIC MANUFACTURING

 

   CORPORATION

 

EMBASSY INDUSTRIES, INC.

 

GREEN MANUFACTURING, INC.

 

COUNTRYWIDE HARDWARE, INC.

 

NATIONWIDE INDUSTRIES, INC.

 

WOODMARK INTERNATIONAL, LP.

 

By:

Countrywide Hardware, Inc., its General

 

 

Partner

 

PACIFIC STAIR PRODUCTS, INC.

 

WILP HOLDINGS, INC.

 

CONTINENTAL TOOL GROUP, INC.

 

HY-TECH MACHINE, INC.

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

Joseph A. Molino, Jr., the Vice President of each of the corporations named
above

 

 

 

 

 

CITIBANK, NA., as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ John. S. King

 

 

John. S. King

 

 

Vice President

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan M. Harris

 

 

Alan M. Harris

 

 

Vice President

 

16

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

WITH RESPECT TO SECTIONS 1.14, 1.15 AND 3.01 HEREOF:

 

 

/s/ Richard A. Horowitz

 

Richard A. Horowitz

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

WITH RESPECT TO SECTION 3.01 HEREOF:

 

 

/s/ Marc Schorr

 

Marc Schorr

 

 

--------------------------------------------------------------------------------

 

 

Exhibit W

 

[g75603no05i001.jpg]

 

Consolidating statements of operations - budget

 

Total

 

January

 

February

 

March

 

April

 

May

 

June

 

July

 

August

 

September

 

October

 

November

 

December

 

2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Revenue

 

47,175,000

 

2,980,000

 

3,500,000

 

3,828,000

 

4,205,000

 

4,618,000

 

4,296,000

 

4,289,000

 

3,564,000

 

4,962,000

 

5,189,000

 

3,218,000

 

2,526,000

 

Cost of Goods Sold - Total

 

31,670,000

 

2,035,000

 

2,331,000

 

2,538,000

 

2,795,000

 

3,087,000

 

2,813,000

 

2,821,000

 

2,316,000

 

3,439,000

 

3,634,000

 

2,160,000

 

1,701,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Margin

 

15,505,000

 

945,000

 

1,169,000

 

1,290,000

 

1,410,000

 

1,531,000

 

1,483,000

 

1,468,000

 

1,248,000

 

1,523,000

 

1,555,000

 

1,058,000

 

825,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Operating Expenses

 

15,054,000

 

1,218,000

 

1,303,000

 

1,369,000

 

1,285,000

 

1,254,000

 

1,295,000

 

1,254,000

 

1,205,000

 

1,275,000

 

1,242,000

 

1,200,000

 

1,154,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating Income

 

451,000

 

(273,000

)

(134,000

)

(79,000

)

125,000

 

277,000

 

188,000

 

214,000

 

43,000

 

248,000

 

313,000

 

(142,000

)

(329,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest Expense - Net

 

1,035,000

 

68,000

 

103,000

 

105,000

 

109,000

 

111,000

 

111,000

 

73,000

 

71,000

 

70,000

 

66,000

 

74,000

 

74,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Income (Loss) - Continuing Operations Before Tax

 

(584,000

)

(341,000

)

(237,000

)

(184,000

)

16,000

 

166,000

 

77,000

 

141,000

 

(28,000

)

178,000

 

247,000

 

(216,000

)

(403,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxes (Recovery) on Income

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Income (Loss)

 

(584,000

)

(341,000

)

(237,000

)

(184,000

)

16,000

 

166,000

 

77,000

 

141,000

 

(28,000

)

178,000

 

247,000

 

(216,000

)

(403,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Income (Loss)

 

(584,000

)

(341,000

)

(237,000

)

(184,000

)

16,000

 

166,000

 

77,000

 

141,000

 

(28,000

)

178,000

 

247,000

 

(216,000

)

(403,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustments:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest expense - net

 

1,035,000

 

68,000

 

103,000

 

105,000

 

109,000

 

111,000

 

111,000

 

73,000

 

71,000

 

70,000

 

66,000

 

74,000

 

74,000

 

Taxes (recovery) on income

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Depreciation and amortization - fixed assets

 

1,710,000

 

142,000

 

142,000

 

143,000

 

142,000

 

142,000

 

144,000

 

142,000

 

142,000

 

143,000

 

142,000

 

142,000

 

144,000

 

Amortization - identifiable intangible assets

 

350,000

 

29,000

 

29,000

 

29,000

 

29,000

 

29,000

 

30,000

 

29,000

 

29,000

 

29,000

 

29,000

 

29,000

 

30,000

 

Share-based compensation

 

100,000

 

11,000

 

12,000

 

12,000

 

11,000

 

12,000

 

11,000

 

5,000

 

5,000

 

5,000

 

5,000

 

6,000

 

5,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total adjustments

 

3,195,000

 

250,000

 

286,000

 

289,000

 

291,000

 

294,000

 

296,000

 

249,000

 

247,000

 

247,000

 

242,000

 

251,000

 

253,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EBITDA

 

2,611,000

 

(91,000

)

49,000

 

105,000

 

307,000

 

460,000

 

373,000

 

390,000

 

219,000

 

425,000

 

489,000

 

35,000

 

(150,000

)

 

--------------------------------------------------------------------------------

 

Exhibit X

 

[g75603no07i001.jpg]

 

P & F Industries, Inc. and subsidiaries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Without WM Coffman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance Sheets - budget

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Ending December 31, 2010

 

January

 

February

 

March

 

April

 

May

 

June

 

July

 

August

 

September

 

October

 

November

 

December

 

2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Accounts Receivable - Net

 

5,820,000

 

6,022,000

 

7,148,000

 

7,821,000

 

8,359,000

 

8,735,000

 

8,425,000

 

7,681,000

 

8,255,000

 

11,036,000

 

10,018,000

 

5,911,000

 

Other Receivables

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Inventories - Net

 

20,315,000

 

19,811,000

 

20,309,000

 

20,784,000

 

20,265,000

 

19,800,000

 

19,759,000

 

20,009,000

 

19,767,000

 

19,654,000

 

19,199,000

 

19,391,000

 

Income Tax Refunds Receivable

 

1,200,000

 

1,200,000

 

1,200,000

 

1,200,000

 

1,200,000

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Prepaid Expenses & Other

 

529,000

 

530,000

 

668,000

 

667,000

 

533,000

 

529,000

 

528,000

 

531,000

 

525,000

 

527,000

 

329,000

 

521,000

 

Assets of Discontinued Operations - Current

 

26,000

 

26,000

 

26,000

 

26,000

 

26,000

 

26,000

 

26,000

 

26,000

 

26,000

 

26,000

 

26,000

 

26,000

 

Deferred Tax Assets - Current

 

1,584,000

 

1,584,000

 

1,584,000

 

1,584,000

 

1,584,000

 

1,584,000

 

1,584,000

 

1,584,000

 

1,584,000

 

1,584,000

 

1,584,000

 

1,584,000

 

Total Current Assets

 

29,474,000

 

29,173,000

 

30,935,000

 

32,082,000

 

31,967,000

 

30,674,000

 

30,322,000

 

29,831,000

 

30,157,000

 

32,827,000

 

31,156,000

 

27,433,000

 

Land

 

1,550,000

 

1,550,000

 

1,550,000

 

1,550,000

 

1,550,000

 

1,550,000

 

1,550,000

 

1,550,000

 

1,550,000

 

1,550,000

 

1,550,000

 

1,550,000

 

Buildings and Improvements

 

7,476,000

 

7,476,000

 

7,476,000

 

7,476,000

 

7,476,000

 

7,476,000

 

7,476,000

 

7,476,000

 

7,476,000

 

7,476,000

 

7,476,000

 

7,476,000

 

Machinery and Equipment

 

16,148,000

 

16,168,000

 

16,225,000

 

16,280,000

 

16,303,000

 

16,354,000

 

16,373,000

 

16,395,000

 

16,425,000

 

16,488,000

 

16,511,000

 

16,540,000

 

Property, Plant & Equipment

 

25,174,000

 

25,194,000

 

25,251,000

 

25,306,000

 

25,329,000

 

25,380,000

 

25,399,000

 

25,421,000

 

25,451,000

 

25,514,000

 

25,537,000

 

25,566,000

 

Accumulated Depreciation

 

(12,133,000

)

(12,275,000

)

(12,418,000

)

(12,560,000

)

(12,702,000

)

(12,846,000

)

(12,988,000

)

(13,130,000

)

(13,273,000

)

(13,415,000

)

(13,557,000

)

(13,701,000

)

Property, Plant & Equipment - Net

 

13,041,000

 

12,919,000

 

12,833,000

 

12,746,000

 

12,627,000

 

12,534,000

 

12,411,000

 

12,291,000

 

12,178,000

 

12,099,000

 

11,980,000

 

11,865,000

 

Investments in Subsidiaries

 

(9,231,000

)

(9,365,000

)

(9,499,000

)

(9,633,000

)

(9,767,000

)

(9,901,000

)

(10,035,000

)

(10,169,000

)

(10,303,000

)

(10,437,000

)

(10,571,000

)

(10,699,000

)

Deferred Tax Assets - Non-current

 

4,792,000

 

4,792,000

 

4,792,000

 

4,792,000

 

4,792,000

 

4,792,000

 

4,792,000

 

4,792,000

 

4,792,000

 

4,792,000

 

4,792,000

 

4,792,000

 

Goodwill

 

5,150,000

 

5,150,000

 

5,150,000

 

5,150,000

 

5,150,000

 

5,150,000

 

5,150,000

 

5,150,000

 

5,150,000

 

5,150,000

 

5,150,000

 

5,150,000

 

Other Intangible Assets

 

2,622,000

 

2,593,000

 

2,564,000

 

2,535,000

 

2,506,000

 

2,476,000

 

2,447,000

 

2,418,000

 

2,389,000

 

2,360,000

 

2,331,000

 

2,301,000

 

Intercompany Receivables from Parent

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Other Assets

 

186,000

 

186,000

 

186,000

 

186,000

 

186,000

 

186,000

 

186,000

 

186,000

 

186,000

 

186,000

 

186,000

 

186,000

 

Intercompany Receivables from Subsidiaries - withi

 

1,637,000

 

1,637,000

 

1,637,000

 

1,637,000

 

1,637,000

 

1,637,000

 

1,637,000

 

1,637,000

 

1,637,000

 

1,637,000

 

1,637,000

 

1,637,000

 

Intercompany Notes Receivable

 

7,647,000

 

7,687,000

 

7,726,000

 

7,766,000

 

7,806,000

 

7,846,000

 

7,885,000

 

7,925,000

 

7,965,000

 

8,005,000

 

8,045,000

 

8,090,000

 

Total Non-current Assets

 

25,844,000

 

25,599,000

 

25,389,000

 

25,179,000

 

24,937,000

 

24,720,000

 

24,473,000

 

24,230,000

 

23,994,000

 

23,792,000

 

23,550,000

 

23,322,000

 

Total Assets

 

55,318,000

 

54,772,000

 

56,324,000

 

57,261,000

 

56,904,000

 

55,394,000

 

54,795,000

 

54,061,000

 

54,151,000

 

56,619,000

 

54,706,000

 

50,755,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Short-term Borrowings

 

13,905,000

 

13,829,000

 

14,571,000

 

15,036,000

 

15,244,000

 

15,027,000

 

14,734,000

 

14,702,000

 

13,855,000

 

16,105,000

 

16,166,000

 

12,802,000

 

Accounts Payable - Trade

 

2,177,000

 

2,222,000

 

3,466,000

 

4,179,000

 

3,691,000

 

2,578,000

 

2,392,000

 

1,992,000

 

2,972,000

 

3,167,000

 

1,680,000

 

1,778,000

 

Accrued Liabilities - Compensation

 

250,000

 

276,000

 

326,000

 

370,000

 

426,000

 

471,000

 

517,000

 

548,000

 

602,000

 

665,000

 

681,000

 

679,000

 

Accrued Liabilities - Other

 

1,925,000

 

1,925,000

 

1,925,000

 

1,925,000

 

1,925,000

 

1,925,000

 

1,925,000

 

1,925,000

 

1,925,000

 

1,925,000

 

1,925,000

 

1,925,000

 

Acrrued Liabilities - Income Taxes

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Total Accrued Liabilities

 

2,175,000

 

2,201,000

 

2,251,000

 

2,295,000

 

2,351,000

 

2,396,000

 

2,442,000

 

2,473,000

 

2,527,000

 

2,590,000

 

2,606,000

 

2,604,000

 

Current Maturities of Long-term Debt

 

5,001,000

 

4,978,000

 

4,958,000

 

4,928,000

 

4,909,000

 

4,889,000

 

4,868,000

 

4,840,000

 

4,820,000

 

4,820,000

 

4,820,000

 

4,810,000

 

Deferred Tax Liabilities - Current

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Liabilities of Discontinued Ops - Current

 

30,000

 

30,000

 

30,000

 

30,000

 

30,000

 

30,000

 

30,000

 

30,000

 

30,000

 

30,000

 

30,000

 

30,000

 

Total Current Liabilities

 

23,288,000

 

23,260,000

 

25,276,000

 

26,468,000

 

26,225,000

 

24,920,000

 

24,466,000

 

24,037,000

 

24,204,000

 

26,712,000

 

25,302,000

 

22,024,000

 

Long-term Debt - Net of Current Maturities

 

3,991,000

 

3,832,000

 

3,674,000

 

3,526,000

 

3,368,000

 

3,209,000

 

3,052,000

 

2,904,000

 

2,778,000

 

2,620,000

 

2,461,000

 

2,314,000

 

Deferred Tax Liabilities - Non-current

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Liabilities of Discontinued Ops - Non-current

 

320,000

 

320,000

 

320,000

 

320,000

 

320,000

 

320,000

 

320,000

 

320,000

 

320,000

 

320,000

 

320,000

 

320,000

 

Total Non-current Liabilities

 

4,311,000

 

4,152,000

 

3,994,000

 

3,846,000

 

3,688,000

 

3,529,000

 

3,372,000

 

3,224,000

 

3,098,000

 

2,940,000

 

2,781,000

 

2,634,000

 

Total Liabilities

 

27,599,000

 

27,412,000

 

29,270,000

 

30,314,000

 

29,913,000

 

28,449,000

 

27,838,000

 

27,261,000

 

27,302,000

 

29,652,000

 

28,083,000

 

24,658,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Common Stock

 

3,956,000

 

3,956,000

 

3,956,000

 

3,956,000

 

3,956,000

 

3,956,000

 

3,956,000

 

3,956,000

 

3,956,000

 

3,956,000

 

3,956,000

 

3,956,000

 

Adiitional Paid-in Capital

 

10,626,000

 

10,638,000

 

10,650,000

 

10,661,000

 

10,673,000

 

10,684,000

 

10,689,000

 

10,694,000

 

10,699,000

 

10,704,000

 

10,710,000

 

10,715,000

 

Retained Earnings

 

16,092,000

 

15,721,000

 

15,403,000

 

15,285,000

 

15,317,000

 

15,260,000

 

15,267,000

 

15,105,000

 

15,149,000

 

15,262,000

 

14,912,000

 

14,381,000

 

Treasury Stock

 

(2,955,000

)

(2,955,000

)

(2,955,000

)

(2,955,000

)

(2,955,000

)

(2,955,000

)

(2,955,000

)

(2,955,000

)

(2,955,000

)

(2,955,000

)

(2,955,000

)

(2,955,000

)

Total Equity

 

27,719,000

 

27,360,000

 

27,054,000

 

26,947,000

 

26,991,000

 

26,945,000

 

26,957,000

 

26,800,000

 

26,849,000

 

26,967,000

 

26,623,000

 

26,097,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Liabilities & Equity

 

55,318,000

 

54,772,000

 

56,324,000

 

57,261,000

 

56,904,000

 

55,394,000

 

54,795,000

 

54,061,000

 

54,151,000

 

56,619,000

 

54,706,000

 

50,755,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Availability

 

13,763,500

 

13,673,100

 

14,822,900

 

15,598,800

 

15,769,700

 

15,838,000

 

15,569,500

 

15,099,300

 

15,437,500

 

17,605,800

 

16,563,900

 

13,374,300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolver Balance

 

13,905,000

 

13,829,000

 

14,571,000

 

15,036,000

 

15,244,000

 

15,027,000

 

14,734,000

 

14,702,000

 

13,855,000

 

16,105,000

 

16,166,000

 

12,802,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess (deficiency)

 

(141,500

)

(155,900

)

251,900

 

562,800

 

525,700

 

811,000

 

835,500

 

397,300

 

1,582,500

 

1,500,800

 

397,900

 

572,300

 

 

--------------------------------------------------------------------------------
